Citation Nr: 1455929	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from February 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The appeal is hereby REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The record indicates the Veteran is receiving Social Security Administration (SSA) disability benefits, effective from November 2009. There is no confirmation of the exact medical conditions warranting this award; however, given that the original effective date of service connection for bilateral hearing loss was August 31, 2009, it cannot be ruled out that SSA's favorable decision and underlying medical records would depict the severity of hearing loss contemporaneous with the rating period under consideration. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (SSA records must only be sought where directly relevant to the claim). Consequently, this case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

While this matter is in remand status, VA re-examination would assist to ensure a thoroughly updated record for evaluative purposes. 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination. Then associate all documents received with the claims file.

2. Obtain the Veteran's most recent VA outpatient treatment records and associate copies of these with the Veteran's file.

3. Thereafter, schedule the Veteran for a VA audiological examination for his bilateral hearing loss. The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears. 

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Thereafter, readjudicate the claim on appeal, based upon all additional evidence received to include the VA treatment records added to Virtual VA in October 2013. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

